Title: From George Washington to Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 1 May 1781
From: Washington, George
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]


                        Dear Sir

                            Head Quarters New Windsor 1st May 1781.
                        
                        I have received your favor of the 15th. Had it been possible for you to have carried your plan of marching
                            suddenly into North Carolina into execution it would most probably have occasioned the ruin of Lord Cornwallis—But this is
                            one of the thousand instances which daily shew the evils resulting from feeding and paying troops which can only be used
                            for local purposes.
                        The arms which Capt. la Touche landed in the Delaware have been forwarded and one thousand Stand with as many
                            Cartouch Boxes will go immediately from hence—Lead is a very scarce article with us, but as much of that and as much
                            Ammunition as can possibly be spared will be forwarded. In short nothing shall be wanting on my part to give every
                            assistance in my power to a quarter which so much needs it.
                        I have repeatedly urged to Congress and the States the Completion of their Cavalry. I believe the want of
                            means to purchase Horses at the exorbitant prices asked for them is the reason why it is not done.
                        I inclose you a list of all the Virginia officers who have been exchanged in this department since January
                            1780—The Dy Commy to the southward can furnish you with an account of those who have been exchanged there—I never have yet
                            had the returns from him.
                        The Virginia officers transmitted me a Copy of their representation against General Weedon’s coming again
                            into service. It being a matter intirely dependant upon the pleasure of Congress, I did not conceive myself at liberty to
                            give an opinion upon the subject, and gave them that answer.
                        I am exceedingly happy to hear that you are to remain a while longer in Virginia, as I am certain that much
                            of what has been done has been owing to your assiduous exertions, and that matters would go on slowly were they left to
                            the management of persons not acquainted with the Business. I am &a.

                    